COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Terr’l La’yonne Mark, Relator

Appellate case number:      01-15-00582-CV

Trial court case number:    14-DCV-214998

Trial court:                387th District Court of Fort Bend County

       On July 7, 2015, the relator, Terr’l La’yonne Mark, filed a petition for a writ of
mandamus seeking to compel the respondent trial judge to enter an order granting
relator’s motion to transfer venue, filed on March 31, 2015, of the underlying suit
affecting the parent-child relationship from Fort Bend County to the 322nd District Court
of Tarrant County, where relator filed a divorce petition under Cause No. 322-571873-15.
No motion for temporary relief was filed by relator with the petition, and on July 9, 2015,
this Court requested a response to the petition from any real party in interest.

       On January 12, 2016, relator filed this “Motion for Temporary Relief to Stay the
State Court Proceedings,” contending that the 322nd District Court of Tarrant County has
now placed his divorce proceeding on the dismissal docket for January 21, 2016. Relator
seeks a stay of the proceedings in both the 387th District Court of Fort Bend County and
the 322nd District Court of Tarrant County, pending disposition of his mandamus
petition. Although no response has been filed by the real party in interest, Traci Ja’Hon
Adams, to the petition or this motion yet, relator’s certificate of compliance indicates that
counsel for the real party in interest has been contacted and is aware of this motion for
temporary relief. See TEX. R. APP. P. 52.10(a).

       This Court’s mandamus jurisdiction is governed by Texas Government Code
Section 22.221, which expressly limits the mandamus jurisdiction of the courts of appeals
to: (1) writs necessary to enforce the jurisdiction of the court of appeals; and (2) writs
against specified district or county court judges in the court of appeals district. TEX.
GOV’T CODE ANN. §§ 22.221(a), (b) (West Supp. 2015). While Fort Bend County is
within this Court’s jurisdiction, we lack jurisdiction to issue the requested stay against the
322nd District Court of Tarrant County because this Court neither has jurisdiction over
the district courts of Tarrant County nor is such a writ necessary to enforce this Court’s
appellate jurisdiction. See TEX. GOV’T CODE ANN. §§ 22.221(a), (b); see also TEX.
GOV’T CODE ANN. §§ 22.201(b), (c) (West Supp. 2015); cf. In re McGee, 213 S.W.3d
405, 405–06 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding) (dismissing
mandamus petition, seeking relief against Walker County officials, for want of
jurisdiction). The Second Court of Appeals in Fort Worth has jurisdiction over Tarrant
County district courts. See TEX. GOV’T CODE ANN. §§ 22.201(c), 22.203(a) (West Supp.
2015).

       Accordingly, the Court denies the relator’s motion for temporary relief to the
extent that it seeks to stay the proceedings in Tarrant County, but grants the relator’s
motion for temporary relief to the extent it seeks to stay the proceedings in Fort Bend
County. The Court ORDERS that the proceedings in Fort Bend County under the above-
referenced trial court cause number 14-DCV-214998 are stayed. See TEX. R. APP. P.
52.10(b). This stay is effective until the mandamus petition in this Court is finally
decided or this Court otherwise orders the stay lifted. See id. Any party may file a
motion for reconsideration of the stay. See id. at 52.10(c).


       Finally, because a serious question concerning the relief requested in the
mandamus petition requires further consideration and no response has been filed yet, the
Court requests a response to the petition by real party in interest Traci Ja’Hon Adams.
See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed within 10 days from
the date of this order. See id. 2, 52.4.

      It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                     Acting individually     Acting for the Court

Date: January 13, 2016